Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 1 of 8 PageID 144




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

OSCAR PEREZ,

            Petitioner,

v.                                                     Case No.: 2:17-cv-652-FtM-38NPM

SECRETARY, DOC and
FLORIDA ATTORNEY
GENERAL,

               Respondents.
                                              /

                                OPINION AND ORDER1

       Before the Court is Oscar Perez’s Petition under 28 U.S.C. § 2254 for

Writ of Habeas Corpus by a Person in State Custody (Doc. 1), Respondent’s

limited response (Doc. 8), Petitioner’s amended reply (Doc. 13), and

Respondent’s surreply (Doc. 15). Respondent argues the Petition should be

dismissed as untimely.

       28 U.S.C. § 2244, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996, sets a one-year period of limitations to the filing of a

habeas petition by a person in state custody. This limitation period runs from

the latest of:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide, nor does it have any agreements with them. The Court is also not responsible
for a hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 2 of 8 PageID 145




      (A)   the date on which the judgment became final by the
            conclusion of direct review or the expiration of the time for
            seeking such review;
      (B)   the date on which the impediment to filing an application
            created by State action in violation of the Constitution or
            laws of the United States is removed, if the applicant was
            prevented from filing by such State action;
      (C)   the date on which the constitutional right asserted was
            initially recognized by the Supreme Court, if the right has
            been newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review; or
      (D)   the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise
            of due diligence.

28 U.S.C. § 2244(d)(1). Here, Petitioner does not allege, nor does it appear

from the pleadings or the record, that the statutory triggers in subsections (B)-

(D) apply. Thus, the limitations period began to run on the date Petitioner’s

conviction became final. 28 U.S.C. § 2244(d)(1)(A). The limitation period is

tolled for “[t]he time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or

claim is pending[.]” 28 U.S.C. § 2244(d)(2).

      On October 6, 2011, Petitioner pled no contest to home invasion, grand

theft auto, aggravated battery, and two counts of kidnapping. (Doc. 9-1 at 2).

The trial court sentenced Petitioner to 204 months imprisonment, followed by

three years probation.    (Id. at 10).       Petitioner did not timely appeal his

conviction and sentence, so they became final on November 7, 2011, when the

30-day period to file a direct appeal expired. See Gonzalez v. Thaler, 565 U.S.




                                         2
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 3 of 8 PageID 146




134, 137 (2012).2 Petitioner filed a petition for belated appeal in Florida’s

Second District Court of Appeal on December 2, 2011. (Doc. 9-1 at 25). The

court denied the petition on May 31, 2012. (Id. at 30). The timeliness of this

case hinges on whether this petition for belated appeal tolled the statute of

limitations.

      Respondent argues the one-year limitation period ran untolled from

November 8, 2011, to November 7, 2012, when it expired. Thus, according to

Respondent, Petitioner’s November 22, 2017 Petition is more than five years

too late. Petitioner argues the statute of limitations was tolled by the petition

for belated appeal and four subsequent post-conviction motions, the first of

which Petitioner filed on February 28, 2013. (Id. at 37)

      Supreme Court and Eleventh Circuit precedent supports Respondent’s

position that the petition for belated appeal did not toll the limitations period.

The AEDPA tolls its limitations period during the pendency of an “application

for State post-conviction or other collateral review with respect to the pertinent

judgment[.]” 28 U.S.C. § 2244(d)(2). In Wall v. Kholi, the Supreme Court shed

light on AEDPA tolling by defining “collateral review” as “a judicial

reexamination of a judgment or claim in a proceeding outside of the direct




2Petitioner filed a Motion to Mitigate Sentence on October 19, 2011. (Doc. 9-1 at 32).
But since the court denied the motion on October 25, 2011—before the conviction
became final—it did not toll the limitation period. (Doc. 9-1 at 35).



                                          3
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 4 of 8 PageID 147




review process.” 562 U.S. 545, 553 (2011). The Eleventh Circuit applied this

definition to a petition for a belated postconviction appeal in Espinosa v. Sec’y,

Dep’t of Corr.:

      Espinosa's petition for belated appeal is not an “application for
      State post-conviction or other collateral review with respect to the
      pertinent judgment,” 28 U.S.C. § 2244(d)(2). “[R]eview of a petition
      for belated appeal does not reach the merits of the anticipated
      appeal or the validity of the order to be appealed, but instead
      reviews the grounds for relieving the petitioner of his or her failure
      to timely seek such an appeal.” Jones v. State, 922 So. 2d 1088,
      1090 (Fla. Dist. Ct. App. 2006). “[I]t challenges events that
      occur after the final order is rendered.” Id. An appellate court
      decides that a petitioner is entitled to belated appeal by
      considering whether his lawyer failed to file a timely appeal upon
      request, his lawyer misadvised him as to the availability of review,
      or there were “circumstances unrelated to [his] counsel[ ]...that
      were beyond the petitioner's control and otherwise interfered with
      the petitioner's ability to file a timely appeal.” Fla. R. App. P.
      9.141(c)(4)(F). A petitioner seeking belated appeal does not need
      “to allege that the issues that would be presented on appeal are
      potentially meritorious.” State v. Trowell, 739 So.2d 77, 80 (Fla.
      1999). The appellate court considering the petition does not
      reexamine the underlying judgment or claim, and a ruling on the
      petition cannot make “amendment[s] or improvement[s]” to the
      terms of custody. Kholi, 131 S. Ct. at 1285 (quoting Kholi v.
      Wall, 582 F.3d 147, 153 (1st Cir.2009)) (internal quotation mark
      omitted). Accordingly, a petition for belated appeal is not an
      application for collateral review within the meaning of section
      2244(d).

804 F.3d 1137 (11th Cir. 2015) (emphasis added). The Eleventh Circuit applied

the same reasoning to petitions for belated direct appeal in Danny v. Sec’y, Fla.

Dept. of Corr., 811 F.3d 1301 (2015). Thus, if Espinosa and Danny control, the




                                        4
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 5 of 8 PageID 148




petition for belated appeal did not toll the statute of limitations, and this case

is untimely.

      Petitioner asks the Court to circumvent Espinosa and Danny by treating

his petition for belated appeal as a petition for writ of habeas corpus or a Rule

9.141(d) motion alleging ineffective assistance of appellate counsel. (Doc. 13).

Neither of these alternative classifications fit. The only reason given to treat

the petition as one for habeas corpus is its title: “Petition for Writ of Habeas

Corpus for Belated Appeal.” (Doc. 9-1 at 24). But the title is a misnomer. A

writ of habeas corpus is a form of collateral relief, and the sole relief sought in

the petition was leave to file a belated direct appeal. (Id. at 27). Petitioner

next argues his Rule 9.141(c) petition for belated appeal is equivalent to a Rule

9.141(d) motion alleging ineffective assistance of appellate counsel. Not so.

The procedure laid out in Rule 9.141(d) becomes available only after a

judgment and sentence becomes final on direct appeal.            FLA. R. APP. P.

9.141(d)(5). Petitioner did not timely appeal his conviction and sentence and

did not have appellate counsel, so he could not allege that appellate counsel

was ineffective.

      The Court finds that Petitioner’s December 27, 2011 petition for belated

appeal did not toll the AEDPA’s statute of limitations. In anticipation of this

conclusion, Petitioner requests equitable tolling.     Petitioner “is entitled to

equitable tolling only if he shows (1) that he has been pursuing his rights




                                        5
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 6 of 8 PageID 149




diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal

quotations marks and citation omitted). Petitioner fails to satisfy either prong.

      Petitioner claims he asked his trial counsel to appeal his sentence on

October 7, 2011, and counsel incorrectly advised that Petitioner waived his

right to appeal by pleading no contest and recommended a Rule 3.800(c) motion

to mitigate sentence instead. Petitioner inexplicably claims that when he

received a copy of a Rule 3.800(c) motion on October 19, 2011, he believed his

appeal was filed. On November 29, 2011, after learning Rule 3.800(c) motion

was not a direct appeal, Petitioner requested counsel move for a belated appeal,

but counsel did not do so. Petitioner claims he filed a pro se petition for belated

appeal as soon as he could.

      Petitioner has shown, at most, that his failure to timely file a direct

appeal was the product of his attorney’s negligent or gross negligent

misunderstanding of the law. But “negligence alone, even gross negligence,”

is not an “extraordinary circumstance” that justifies equitable tolling of the

AEDPA limitations period. Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1234

(11th Cir. 2017). And though the negligence hindered Petitioner’s efforts to

file a direct appeal, it did not prevent him from filing a federal habeas petition.

As for diligence, Petitioner’s diligent pursuit of a direct appeal is not enough.

Petitioner knew by November 29, 2011—at the latest—that his conviction and




                                        6
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 7 of 8 PageID 150




sentence were final and were not timely appealed, but he made no effort to file

a federal habeas petition or seek state collateral review within a year. For

these reasons, the Court finds that Petitioner is not entitled to equitable

tolling.

      The Court finds the Petition untimely under the AEDPA and controlling

Supreme Court and Eleventh Circuit precedent. Thus, the Court will dismiss

the Petition.

                   CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's dismissal of his petition. 28 U.S.C. § 2253(c)(1).

Rather, a district court must first issue a certificate of appealability (COA). “A

[COA] may issue...only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a

showing, a petitioner must demonstrate that “reasonable jurists would find the

district court's assessment of the constitutional claims debatable or wrong,”

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Petitioner has not made the requisite showing

here and may not have a certificate of appealability on any ground of his

Petition.




                                        7
Case 2:17-cv-00652-SPC-NPM Document 20 Filed 12/22/20 Page 8 of 8 PageID 151




      Accordingly, it is now

      ORDERED:

      Oscar Perez’s Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus

by a Person in State Custody (Doc. 1) is DISMISSED. The Clerk shall enter

judgment, terminate all motions and deadlines, and close the case.

      DONE and ORDERED in Fort Myers, Florida on December 22, 2020.




Copies: All Parties of Record




                                      8
